Citation Nr: 0924826	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-24 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 28, 2003, 
for the grant of service connection for a bilateral below the 
knee leg amputation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
January 1977.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

When submitting evidence in support of his claim in December 
2005, the Veteran's representative submitted an additional 
claim for a total disability rating during the period from 
January 3, 2002 to January 11, 2003, for hospitalization and 
convalescence under 38 C.F.R. §§  4.29 and 4.30.  This claim 
has not yet been adjudicated and is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  The Veteran filed a formal claim for service connection 
for a bilateral below the knee leg amputation on October 28, 
2003.

2.  The Veteran has not submitted evidence from within one 
year prior to October 28, 2003, that would indicate the 
intent to apply for disability benefits.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 28, 2003, 
for the grant of service connection for a bilateral below the 
knee leg amputation have not been met.  38 U.S.C.A. §§ 
5101(a), 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date for the grant of service 
connection based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase is either 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2008).

In the case of claims submitted for disorders secondary to 
already service-connected disabilities, the assigned 
effective date does not relate back to the filing date of the 
antecedent disability.  Instead, the Court of Appeals for 
Veteran's Claims has held that direct and secondary service 
connection claims should be treated in the same manner.  
Therefore, the effective date for a secondary service-
connection claim is based solely on the date it is received 
by the VA.  See Ellington v. Nicholson, 22 Vet. App. 141 
(2007); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Additionally, such an informal claim must identify 
the benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. App. 413, 421 
(1999).

In this case, there is no formal claim in the file.  However, 
the Veteran submitted evidence on October 28, 2003, 
indicating that he had "severe peripheral disease requiring 
bilateral above the knee amputation."  The RO construed this 
submission as a claim for benefits, and assigned the 
effective date accordingly.  Therefore, for effective date 
purposes, the Board determines that the date of the Veteran's 
claim is October 28, 2003.  

The date of the claim having been established, the Board will 
review the evidence submitted by the Veteran in the year 
preceding October 28, 2003, to consider whether there was an 
intent to file a claim for benefits.  However, the record 
indicates that the most recent evidence submitted prior to 
the October 28, 2003, was received by the RO on September 11, 
2001, and more than one year prior to the date of the claim.  
Therefore, there was no intent to file a claim within one 
year of the date of the formal claim.

The Board is sympathetic to the fact that the Veteran 
underwent the bilateral amputation only a year before he 
submitted his claim, and acknowledges his assertion that he 
was physically unable to submit a claim sooner than he did.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  Therefore, the Veteran's claim 
for an earlier effective date is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
	The Veteran's bilateral below the knee leg amputation claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.
	
	As to VA's duty to assist, the RO associated the Veteran's 
private treatment records, and he was a afforded VA 
examination in April 2004.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An effective date prior to October 28, 2003, for the grant of 
service connection for a bilateral below the knee leg 
amputation is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


